Citation Nr: 0021365	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness contracted as a result of service in 
the Southwest Area Theater of Operations during the Persian 
Gulf War.

2.  Entitlement to service connection for status post 
resection of a right meningioma with headaches and placement 
of a shunt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1998 
and May 1999 by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio, which denied 
entitlement to service connection for headaches due to an 
undiagnosed illness, and denied entitlement to service 
connection for a status post resection of a right meningioma 
with headaches and placement of a shunt.  The veteran 
appeared and testified before the undersigned Acting Board 
Member at a June 2000 videoconference hearing.


FINDINGS OF FACT

1.  The veteran had active duty service in the Southwest Asia 
Theater of Operations during the Persian Gulf War. 

2.  There is no medical evidence of a nexus or link between 
the veteran's headaches and his period of active duty 
service.

3.  The medical evidence of record demonstrates that the 
veteran's headaches were attributed to his right meningioma.



4.  There is no medical evidence of a nexus or link between 
the veteran's status post resection of a right meningioma 
with headaches and placement of a shunt and his period of 
active duty service, to include as due to exposure to nerve 
agents during service in the Southwest Area Theater of 
Operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
headaches due to undiagnosed illness contracted as a result 
of service in the Southwest Area Theater of Operations during 
the Persian Gulf War is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

2.  The veteran's claim of entitlement to service connection 
for status post resection of a right meningioma with 
headaches and placement of a shunt, to include as due to 
exposure to nerve agents during service in the Southwest Area 
Theater of Operations during the Persian Gulf War is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred headaches due to 
service, specifically as a result of an undiagnosed illness 
he contracted during his service in Southwest Asia during the 
Persian Gulf War.  The veteran also claims that a meningioma 
which was surgically resected in 1997 first began 5 or 6 
years earlier when he was on active service in the Persian 
Gulf War and was exposed to nerve agents.  

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Furthermore, service connection may also be 
established for a veteran who exhibits objective indications 
of a chronic disability resulting from an undiagnosed 
illness, which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf war, or to a degree of 10 percent or more not 
later than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  Compensation for such disability may only be 
paid if, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (1999). 

However, before the Board may proceed to examine the merits 
of the veteran's claims, the Board must determine whether the 
veteran has submitted well-grounded claims, as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one which is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be: a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran's service personnel records show that the veteran 
served as a light vehicle mechanic throughout service, and 
that he was awarded the Southwest Asia Service Medal for 
service in the Persian Gulf War.  The record also includes a 
June 1997 letter from Office of the Secretary of Defense to 
the veteran notifying him that, based upon where and when his 
unit was located in Iraq during the Persian Gulf War, he may 
have been exposed to low levels of nerve agents.  It was 
noted that such low level exposure would be unlikely to cause 
any long-term health problems. 

The veteran's service medical records (SMRs) show that the 
veteran was seen for complaints of sore throat, cough, and 
headaches; the assessment was possible muscle tension 
headache with sore throat.  The SMRs are do not otherwise 
show that the veteran complained of, was diagnosed with, or 
treated for, headaches or a meningioma.

The post-service medical records include an August 1997 
Persian Gulf War protocol examination report, which noted the 
veteran's complaint that right-sided headaches began in April 
1997.  The veteran stated that, during his tour of duty in 
Southwest Asia, multiple gas alarms had gone off, and that he 
was exposed to oil well fires.  The initial impression was 
headaches of unknown etiology.

Private medical records for the period September 1997 to 
December 1997, relate to the diagnosis of, and treatment for, 
the veteran's meningioma at the Cleveland Clinic.  When the 
veteran was initially evaluated in September 1997, he 
complained of headaches since April 1997.

An October 1997 Cleveland Clinic Hospital discharge summary 
recounted that the veteran underwent a right occipital, 
transcondylar, far lateral approach for extradural and 
intradural resection of a meningioma; the final diagnosis was 
right hypoglossal skull base meningioma.  

A November 1997 Cleveland Clinic Hospital discharge summary 
noted that the veteran developed aseptic meningitis as a 
complication of the status post meningioma resection.  His 
symptoms at the time of admission were nausea and headaches.  
Treatment was undertaken for aseptic meningitis.  He was 
discharged on November 29, 1997, with minimal headache.

The veteran was again admitted to the Cleveland Clinic 
Hospital in December 1997 for complaints of increasing 
headache, nausea, and vomiting; the diagnosis was a 
hydrocephalus.  A ventriculoperitoneal shunt was placed.  The 
same day he was discharged, the veteran was readmitted for 
continued complaints of nausea, vomiting, and headache; the 
diagnoses were hydrocephalus, status post 
ventriculoperitoneal shunt, nausea, vomiting, and headache.

An April 1998 VA general medical examination report noted 
that the veteran claimed he had been doing alright since the 
resection of his meningioma, except that he got a headache 
whenever he sneezed, coughed, or talked loudly.  The 
diagnoses were as follows: surgery for a brain tumor in 
October and November 1997; shunt placement December 1997 
(ventriculoperitoneal); and a benign residual scar scalp.  

An April 1998 VA neurological examination report included a 
review of certain medical records and the veteran's relevant 
medical history was recited.  The veteran reported that there 
was no current headache, although there was a momentary 
sharp, shooting pain in the shunt area when he coughed, 
sneezed, or laughed.  The diagnosis was post-surgical removal 
of meningioma and placement of shunt.  The examiner further 
commented that the veteran "has not had headaches since the 
shunt was placed, which proves that the headaches were due to 
the presence of the meningioma and did not have anything to 
do with [his] presence in the Persian Gulf."  

An August 1998 private treatment record shows that the 
veteran had pain at the site of the shunt associated with 
laughing and coughing, and that he had recently suffered from 
an episode of severe posterior head pressure and headache 
that lasted for 24 hours, but then resolved.  However, the 
veteran also complained of a generalized headache for the 
prior 4 to 6 weeks.  The assessment was intermittent mild 
headache unrelated to hydrocephalus.

A January 1999 private treatment record noted that the 
veteran stated he was doing well, experienced no new 
problems, and that the headaches had resolved.

The remaining evidence consists of the variously dated 
written statements of the veteran and members of his family, 
as well as the veteran's June 2000 videoconference testimony.  
These statements contend that the veteran's headaches are the 
result of an undiagnosed illness contracted as a result of 
his service in the Southwest Asia during the Persian Gulf War 
and are independent of the veteran's meningioma, and that the 
headaches have persisted since the Persian Gulf War.  It is 
also contended that the veteran's meningioma was incurred as 
a result of his exposure to nerve agents as a result of his 
service in Southwest Asia during the Persian Gulf War.  
Further, the veteran and his family members have indicated 
that the surgeon who resected the meningioma, J. H. L., M.D., 
stated to them that the meningioma had been there for 5 or 6 
prior to its resection, which would put its onset during 
service.  

After careful review of the evidence of record, the Board 
finds that there is no medical evidence of a nexus or link 
between the veteran's headaches or status post resection of a 
right meningioma and his period of active duty service, to 
include service in the Southwest Area Theater of Operations 
during the Persian Gulf War.  

With regard to the veteran's claim of entitlement to service 
connection for headaches as due to an undiagnosed illness, 
his headaches have been attributed to his diagnosed 
meningioma.  Headaches are recognized under 38 C.F.R. 
§ 3.317(b)(1) as a sign or symptom for certain disabilities 
due to an undiagnosed illness acquired due to service in the 
Southwest Area Theater of Operations during the Persian Gulf 
War.  However, the medical evidence reveals that the veteran 
began having headaches, localized on the right side of the 
head, in April 1997.  By September 1997, it was discovered 
that the veteran had a meningioma in the right side of the 
head, which was later resected.  An April 1998 VA examination 
report specifically opined that the veteran's headaches were 
due to the meningioma, as the veteran's headaches had 
subsided since the resection.  Although an August 1998 
private treatment record indicates that the veteran had mild 
headaches, a later January 1999 private treatment record 
notes that his headaches had resolved.  Therefore, as the 
medical evidence shows that the veteran's headaches were 
attributed to the meningioma and eventually resolved, and in 
the absence of any medical evidence of a nexus between his 
headaches and service, the claim of entitlement to service 
connection for headaches as due to an undiagnosed illness 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.317.

With reference to the issue of entitlement to service 
connection for a status post resection of a right meningioma 
with headaches and placement of a shunt, the Board 
acknowledges the veteran's contention, which is supported by 
written statements submitted by certain members of his 
family, that he was told by J. H. L., M.D., that his 
meningioma had probably existed while he was in service 5 to 
6 years prior to its resection, and that such a tumor could 
have been caused by nerve agents.  However, in order for the 
veteran's claim to be well-grounded, there must be medical 
evidence, that is, a written statement or report prepared by 
a physician, linking the veteran's meningioma to service.  
There is no such medical evidence of record in the veteran's 
claims file.  Indeed, J.H.L, M.D., has failed to provide such 
evidence, even though he has specifically been requested to 
provide just such an opinion.  In his substantive appeal, 
received in April 1999, the veteran stated that he had made 
multiple requests to the physician for a statement in writing 
concerning the time of onset of the meningioma, and the 
physician had not provided such a statement.  Furthermore, 
although the June 1997 letter from Office of the Secretary of 
Defense informs the veteran that he may have been exposed to 
low levels of nerve agents, it also notes that such low level 
exposure would be unlikely to cause any long-term health 
problems.  The Board does not doubt that the veteran was 
exposed to environmental hazards, such as nerve agents or 
other toxins while serving in Southwest Asia during the 
Persian Gulf War, but there is simply no medical evidence of 
record at this time providing the required nexus or link 
between the veteran's meningioma and an incident or 
manifestation during his active service.  Statements by 
laypersons, such as the veteran and his relatives, as to what 
a doctor purportedly said do not constitute medical evidence 
for well grounded claim purposes.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

In variously dated written statements prepared by the veteran 
and certain family members, and in his videoconference 
testimony, it is contended that his headaches and status post 
resection of a right meningioma with headaches and placement 
of a shunt are related to service.  However, as a matter of 
law, these statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claims well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  In other words, what is needed 
in order to make the veteran's claims well grounded is 
medical evidence of a nexus or relationship between his 
headaches and his status post resection of a right meningioma 
memory and his active service.  By this decision, the Board 
is informing the veteran that medical evidence of causation 
is required to render his claims well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette, Espiritu. 



ORDER

A well-grounded claim not having been submitted, service 
connection for headaches as due to undiagnosed illness is 
denied.

A well-grounded claim not having been submitted, service 
connection for status post resection of a right meningioma 
with headaches and placement of a shunt is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

